DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 63/014,120, filed on 04/22/2020.

Drawings
The Drawings filed on 04/22/2021 and 06/03/2021 are accepted by the Examiner.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 05/20/2021 was considered.
This Office Action responses to the application filed on 04/22/2021.
Claims 1-20 are pending for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Cooper, US Patent 10,840,735, Paik et al., US Patent Publication 2006/0072262, Reineccius, US Patent Publication 2017/0008413, taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, there is no teaching, suggestion, or motivation for combination in the prior art of record for “a control circuit connected in parallel with the first switch, the control circuit controlling one or more second switches in one or more corresponding second conductors connected between the circuit breaker panel and a low-ranking load, such that when there is current flow in the control circuit, the one or more second switches are closed, thereby permitting power to be delivered from the circuit breaker panel to the low-ranking load on the one or more second conductors and when there is no current flow in the control circuit the one or more second switches are open circuited, thereby preventing power from being delivered from the circuit breaker panel to the low-ranking load on the one or more second conductors; wherein when the first switch is closed, it provides a short circuit between the pair of nodes, thereby preventing current flow in the control circuit and, when the first switch is open, current flows in the control circuit”.
Regarding claim 15, there is no teaching, suggestion, or motivation for combination in the prior art of record for “providing a control circuit in parallel with the first switch, the control circuit controlling one or more second switches; connecting one or more corresponding second conductors: (a) between the circuit breaker panel and first nodes of the one or more second switches; and (b) between second nodes of the one or more second switches and a low-ranking load; such that when there is current flow in the control circuit, the one or more second switches are closed, thereby permitting power to be delivered from the circuit breaker panel to the low-ranking load on the one or more second conductors and when there is no current flow in the control circuit the one or more second switches are open circuited, thereby preventing power from being delivered from the circuit breaker panel to the low-ranking load on the one or more second conductors; wherein when the first switch is closed, it provides a short circuit between the pair of nodes, thereby preventing current flow in the control circuit and, when the first switch is open, current flows in the control circuit”.
Regarding claims 2-14 and 16-20, the claims have been found allowable due to their dependencies to claims 1 and 15 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836